United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                      UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit                   February 8, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 04-61044



                      CAPITAL GAMING SUPPLIES, INC.,

                                                    Plaintiff-Appellant,


                                  VERSUS


                   GAMETECH INTERNATIONAL, INC., ET AL,

                                                    Defendants-Appellees.




               Appeal from the United States District Court
                 For the Southern District of Mississippi
                              (3:02-CV-1636)


Before JONES, Chief Judge, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Capital Gaming Supplies, Inc. (“Capital”)

filed claims against Defendants-Appellees GameTech International,

Inc.       (“GameTech”),   International   Gaming    Systems,     LLC,    and

individual principals of the Appellee entities, alleging tortious

interference with Capital’s subleases with certain Mississippi

bingo halls, as well as breach of contract and breach of covenant


       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
of good faith and fair dealing.              GameTech counterclaimed for

interference    with    existing   contracts.       The   entities   are   all

distributors of bingo gaming supplies to bingo halls licensed by

the Mississippi Gaming Commission.            Capital and GameTech each

complained that the other interfered in its sub-lease agreements

with Mississippi bingo halls for the provision of fixed base video

bingo units.

     Before the district court, multiple parties moved for summary

judgment and for dismissal. The court entered summary judgment for

Appellees and dismissed Capital’s cause, finding a central premise

of Capital’s tortious interference with contracts claim flawed and

determining that under Mississippi law Appellees were entitled to

judgment because (1) Capital failed to demonstrate a necessary

element of its claim; (2) temporary impossibility prevented any

charge of breach by nonperformance; and (3) Appellees’ preexisting

agreements     were    neither   divisible    nor   partially   terminated.

Capital appeals.1

     This Court reviews the grant of summary judgment de novo,

applying the same standards as the district court.           Vela v. City of

Houston, 276 F.3d 659, 666 (5th Cir. 2001); see also FED. R. CIV. P.

56(c). In this diversity case, we apply the law of Mississippi and

look to the state’s appellate courts for guidance, where the


     1
      On April 7, 2005, Capital filed a stipulation of dismissal
of certain claims against Appellees relating to prospective
leases with particular bingo halls.

                                      2
state’s supreme court has not spoken on an issue, unless we are

convinced that the supreme court of Mississippi would not adopt the

intermediate courts’ analysis.      See Ladue v. Chevron U.S.A., Inc.,

920 F.2d 272, 274 (5th Cir. 1991).

     After a thorough review of the briefs, the oral arguments of

the parties, and the record on appeal, we conclude that the

district court correctly determined that Capital failed to prove a

necessary element of its claims and that the preexisting GameTech

agreements   with   the   bingo   halls   were   neither   divisible   nor

partially terminated.     Accordingly, we AFFIRM the district court’s

grant of judgment to Appellees essentially for the reasons stated

in its memorandum opinion and order filed September 30, 2004.

AFFIRMED.




                                    3